                                                    1
                                                        Mark R. Thierman, Nev. Bar No. 8285              Robert A. Dotson (NSB No. 5285)
                                                    2   mark@thiermanbuck.com                            rdotson@dotsonlaw.legal
                                                        Joshua D. Buck, Nev. Bar No. 12187               Jill I. Greiner (NSB No. 4276)
                                                    3   josh@thiermanbuck.com                            jgreiner@dotsonlaw.legal
                                                        Leah L. Jones, Nev. Bar No. 13161                DOTSON LAW
                                                    4   leah@thiermanbuck.com                            One East First Street
                                                        THIERMAN BUCK, LLP                               City Hall Tower, 16th Floor
                                                    5
                                                        7287 Lakeside Drive                              Reno, NV 89501
                                                    6   Reno, Nevada 89511                               Telephone: (775) 501-9400
                                                        Tel. (775) 284-1500
                                                    7   Fax. (775) 703-5027                              Attorneys for Defendants
                                                    8
                                                        Attorneys for Plaintiffs
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                               UNITED STATES DISTRICT COURT
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                                                             DISTRICT OF NEVADA
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   GLENN DEWEESE and JOSHUA                         Case No.: 3:18-cv-00375-MMD-WGC
                                                   14   HOLTOM, on behalf of themselves and all
                                                                                                          ORDER GRANTING PRELIMINARY
                                                        others similarly situated,                        APPROVAL OF CLASS ACTION
                                                   15                                                     SETTLEMENT
                                                                               Plaintiffs,
                                                   16
                                                   17          vs.

                                                   18   ITS NATIONAL, LLC; and DOES 1
                                                        through 50, inclusive,
                                                   19
                                                   20                          Defendants.

                                                   21
                                                   22          TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:
                                                   23          The Application for Preliminary Approval of a Class Action Settlement came before this
                                                   24                                                     March 19
                                                        Court, the Honorable Miranda M. Du presiding, on _______________, 2019. This Court, having
                                                   25   considered the papers submitted in support of the application of the parties, HEREBY ORDERS
                                                   26   THE FOLLOWING:
                                                   27          1.      This Court grants preliminary approval of the Settlement and the Settlement
                                                   28
                                                                       Classes based upon the terms set forth in the Joint Stipulation of Settlement and



                                                                                                      -1-
                                                    1        Release between Plaintiffs and Defendants (“Stipulation of Settlement”) filed
                                                    2        herewith. The Settlement appears to be fair, adequate and reasonable to the Class.
                                                    3   2.   The Settlement falls within the range of reasonableness and appears to be
                                                    4        presumptively valid, subject only to any objections that may be raised at the final
                                                    5        fairness hearing and final approval by this Court.
                                                    6
                                                        3.   A final fairness hearing on the question of whether the proposed Settlement,
                                                    7
                                                             attorneys’ fees to Class Counsel, and the Class Representatives Enhancement
                                                    8
                                                             Awards should be finally approved as fair, reasonable and adequate as to the
                                                    9
                                                             members of the Class is scheduled in accordance with the Implementation
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                             Schedule set forth below.
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                        4.   This Court approves, as to form and content, the Notice of Pendency of Class
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive




                                                             Action, Proposed Class Action Settlement, and Hearing Date for Court Approval
                   Reno, NV 89511




                                                   13
                                                             (“Notice of Pendency of Class Action”), in substantially the form attached to the
                                                   14
                                                             Stipulation of Settlement as Exhibit A, and the Claim and Exclusion Form in
                                                   15
                                                   16        substantially the form attached thereto as Exhibits B and C, respectively. This

                                                   17        Court approves the procedure for Class Members to participate in, to opt out of

                                                   18        and to object to, the Settlement as set forth in the Notice of Pendency of Class

                                                   19        Action.
                                                   20   5.   This Court directs the mailing of the Notice of Pendency of Class Action and
                                                   21        Proposed Settlement, and the Claim and Exclusion Forms by first class mail to the
                                                   22        Class Members in accordance with the Implementation Schedule set forth below.
                                                   23        This Court finds the dates selected for the mailing and distribution of the Notice
                                                   24        and the Claim Form, as set forth in the Implementation Schedule, meet the
                                                   25
                                                             requirements of due process and provide the best notice practicable under the
                                                   26
                                                             circumstances and shall constitute due and sufficient notice to all persons entitled
                                                   27
                                                             thereto.
                                                   28
                                                        6.   It is ordered that the Settlement Class is preliminarily certified for settlement



                                                                                             -2-
                                                    1                purposes only.
                                                    2         7.     This Court confirms Plaintiffs Glenn Deweese and Joshua Holtom as Class
                                                    3                Representatives and Thierman Buck, LLP as Class Counsel.
                                                    4         8.     This Court confirms CPT Group, Inc., as the Claims Administrator.
                                                    5         9.     To facilitate administration of the Settlement pending final approval, this Court
                                                    6
                                                                     hereby enjoins Plaintiffs and all Class Members from filing or prosecuting any
                                                    7
                                                                     claims, suits or administrative proceedings (including filing claims with the
                                                    8
                                                                     Nevada Office of the Labor Commissioner) regarding claims released by the
                                                    9
                                                                     Settlement unless and until such Class Members have filed valid Requests for
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                                     Exclusion with the Claims Administrator and the time for filing claims with the
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                                     Claims Administrator has elapsed.
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive




                                                              10.    This Court orders the following Implementation Schedule for further
                   Reno, NV 89511




                                                   13
                                                                     proceedings:
                                                   14
                                                                                                 April 3
                                                        Deadline for Defendant to Submit Class ____________,   2019
                                                   15   Member      Information   to Settlement [10 business days after Order granting
                                                        Administrator                           Preliminary Approval]
                                                   16
                                                   17                                                 April 4
                                                        Deadline for Settlement Administrator to Mail _____________,  2019
                                                        the Notice and the Claim Form to Class [14 calendar days after Order granting
                                                   18   Members                                       Preliminary Approval]
                                                   19
                                                        Deadline for Class Members to Postmark Claims May  6
                                                                                                      ____________,   2019
                                                   20   Form                                          [30 calendar days after mailing of the Notice
                                                                                                      of Settlement]
                                                   21
                                                   22                                            May 6
                                                        Deadline for Class Members to Postmark ____________,   2019
                                                        Requests for Exclusions                [30 calendar days after mailing of the Notice
                                                   23                                          of Settlement]
                                                   24                                                  May 6
                                                        Deadline for Receipt by Court and Counsel of ____________,  2019
                                                   25   any Objection to Settlement                  [30 calendar days after Order granting
                                                                                                     Preliminary Approval]
                                                   26
                                                                                                         June 13
                                                        Deadline for Parties to file Motion for Final ____________,   2019
                                                   27   Approval of Settlement, Attorneys’ Fees, Costs, [7 business days before Final Approval
                                                   28   and Enhancement Award                           Hearing]




                                                                                                    -3-
                                                        Deadline for Class Counsel to File Declaration June 13
                                                    1
                                                        from Claims Administrator of Due Diligence ___________, 2019
                                                    2   and Proof of Mailing                           [7 business days before Final Approval
                                                                                                       Hearing]
                                                    3   Final Fairness Hearing in Reno Courtroom 5 _________________,
                                                                                                        June 24           2019 at 9:00 AM
                                                    4   and Final Approval

                                                    5   Deadline for Defendant to Fund Settlement
                                                                                                   July 1
                                                        Account maintained by the Settlement ___________, 2019
                                                    6   Administrator                             [5 business days after Effective Date]
                                                    7
                                                                                                         July 8
                                                        Deadline for Settlement Administrator to wire ___________,    2019
                                                    8   transfer the Attorneys’ Fees and Costs to Class [5 calendar days after Defendant
                                                        Counsel (if Settlement is Effective)            Funds Settlement Amount
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   Deadline for Settlement Administrator to mail July 8, 2019
                                                        the Settlement Awards to Class Members and [5calendar days after Defendant Funds
                                                   11   the Enhancement Award to Class Representative Settlement Amount]
          (775) 284-1500 Fax (775) 703-5027




                                                        (if Settlement is Effective)
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                                                   September 25 2019
                                                        Settlement Administrator to File Proof of ___________,
                                                        Payment of Settlement Awards, Enhancement [90 calendar days after Effective
                                                   14   Award, Attorneys’ Fees and Costs (if Settlement Date]
                                                   15   is Effective)

                                                   16
                                                                         20th
                                                                                        March
                                                             DATED this ______ day of ____________, 2019.
                                                   17
                                                   18
                                                                                         ____________________________________
                                                   19                                          District Court Judge
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28




                                                                                                 -4-
